DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0372562).
For claim 1, Figure 5 of Lee teaches a storage comparison circuit device (130), comprising a latch(133) and a comparator (134), wherein the latch (133) is configured to latch first input data (L_sb), and output first output data (L_sb) and second output data (L_s), the first output data (L_sb) being the same as the first input data (L_sb), and the second output data (L_s) being different from the first input data (L_sb), wherein the first output data (L_sb) and the second output data (L_s) are respectively inputted into the comparator (134); and the comparator (134) is configured to receive second input data (D_s2), the first output data (L_sb) and the second output data (L_s) to output a comparison result (IO_pc).
For claim 6, Figure 5 of Lee teaches a semiconductor memory comprising a storage comparison circuit device (130), wherein the storage comparison circuit device (130) comprising a latch (133) and a comparator (134), wherein the latch (133) is configured to latch first input data (L_sb), and output first output data (L_sb) and second output data (L_s), the first output data (L_sb) being the same as the first input data (L_sb), and the second output data (L_s) being different from the first input data (L_sb), wherein the first output data (L_sb) and the second output data (L_s) are respectively inputted into the comparator (134); and the comparator (134) is configured to receive second input data (D_s2), the first output data (L_sb) and the second output data (L_s) to output a comparison result (IO_pc).
For claim 11, Figure 5 of Lee teaches a method for data storage and comparison performed by a storage comparison circuit device (130), the method comprising: latching, by a latch (133), first input data (L_sb), and outputting first output data (L_sb) and second output data (L_s), the first output data (L_sb) being the same as the first input data (L_sb), and the second output data (L_s) being different from the first input data (L_sb); and receiving, by a comparator (134), second input data (D_s2), the first output data (L_sb) and the second output 17Attorney Docket No.: 107033-1218567(000800US) data (L_s) to output a comparison result (IO_pc).
For claim 13, it is seen in the operation of Figure 5 of Lee teaches that wherein the comparison result (IO_pc) is a logic signal 1 when the second input data (D_s2) are the same as the first output data (L_sb) (When D_S2 = Hi, and L_sb = Hi, then transistor N5 turns on to pull the input of inverter IV6 to 0, then IO_pc = 1); the comparison result (IO_pc) is a logic signal 0 when the second input data (L_s) are the same as the second output data (D_s2) ((When D_S2 = Hi, and L_s = Hi, then transistor N4 turns on to cause transistor P5 to turn on to pull the input of inverter IV6 to 1, then IO_pc = 0).
Allowable Subject Matter
Claims 2-5, 7-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842